Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Silverman, J.), rendered January 3, 2000, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence under Indictment No. 475/99, and (2) a judgment of the same court, also rendered January 3, 2000, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence under Indictment No. 1564/ 99.
Ordered that the judgments are affirmed.
The defendant failed to preserve for appellate review his contention that certain remarks made by the prosecutor during summation at the trial under Indictment No. 475/99 were improper (see, CPL 470.05 [2]; People v Scotti, 220 AD2d 543). In any event, these remarks were either fair response to the defense counsel’s summation remarks casting aspersions on the credibility of the complainant (see, People v Ramsey, 220 AD2d 697), or were not prejudicial in light of the overwhelming evidence of the defendant’s guilt (see, People v Perez, 132 AD2d 579).
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit in connection with his conviction under Indictment No. 475/99 (see, People v Benevento, 91 NY2d 708).
The sentence imposed for his conviction under Indictment No. 475/99 was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J.P., Luciano, Schmidt and Crane, JJ., concur.